Citation Nr: 0415161	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  94-20 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  Further, the record reflects he had 
additional service in the Reserves.

This matter is before the Board of Veterans Appeals' (Board) 
from a December 1990 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.

The veteran provided testimony at a personal hearing before 
the undersigned Veterans Law Judge in November 1996, a 
transcript of which is of record.

This case was previously before the Board in February 1997 
and January 2003.  In February 1997, the Board remanded the 
case for further procedural development.  Thereafter, in 
January 2003, the Board found that new and material evidence 
had been presented to reopen the claim of service connection 
for a psychiatric disorder, but denied the underlying claim 
on the merits.

The veteran appealed the January 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a December 2003 Order, the Court, pursuant to a joint 
motion, vacated and remanded the Board's decision to the 
extent it denied service connection for a psychiatric 
disorder.

For the reasons stated below, the Board concludes that a 
remand is required in order to comply with the Court's Order 
and the underlying joint motion.  Accordingly, this case will 
be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.  


REMAND

As noted in the January 2003 Board decision, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et seq. (West 2002)) 
became law.  The VCAA redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

In addressing the duty to notify in the January 2003 
decision, the Board stated that

the veteran was provided adequate notice 
as to the evidence needed to substantiate 
his claim.  The Board concludes that 
discussions as contained in the initial 
rating decision, in the statement of the 
case, in supplemental statements of the 
case, and in a letter dated in June 2001 
have provided the veteran with sufficient 
information regarding the applicable 
rules.  The veteran and his 
representative have submitted written 
arguments and testimony.  The letter, the 
statement of the case, and the 
supplemental statements of the case 
provided notice to the veteran of what 
was revealed by the evidence of record.  
Additionally, these documents notified 
him why this evidence was insufficient to 
award the benefit sought.  Thus, the 
veteran has been provided notice of what 
VA was doing to develop the claim, notice 
of what he could do to help his claim, 
and notice of how his claim was still 
deficient.  Because no additional 
evidence has been identified by the 
veteran as being available but absent 
from the record, the Board finds that any 
failure on the part of VA to further 
notify the veteran what evidence would be 
secured by VA and what evidence would be 
secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Despite the foregoing, the joint motion asserted that a 
remand was in order for the Board to address fully whether 
the duty to notify has been satisfied in this case.  The 
joint motion also asserted that while the Board stated that 
the veteran had been provided with appropriate notice, review 
of the record revealed that "none of the documents meets the 
requirements of the VCAA."  (Emphasis added).

In light of the joint motion's assertion that none of the 
documents of record satisfied the duty to notify under the 
VCAA, the Board concludes that it has no choice but to remand 
this case to the RO to ensure the veteran is provided with 
adequate notice.  The RO should also determine whether there 
is any additional relevant evidence that has come into 
existence since they last adjudicated this case in August 
2002.  Further, the RO should undertake any other additional 
development it deems necessary to ensure compliance with the 
requirements of the VCAA.




For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present. 

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and private who treated or evaluated 
the veteran for any psychiatric 
complaints or symptoms since August 2002.  
After securing any necessary release, the 
RO should obtain these records.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal remain denied, the 
veteran's attorney should be furnished a Supplemental 
Statement of the Case (SSOC), which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
August 2002, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




